Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 13, and 18, the closest found prior art does not teach separately or in combination the claimed subject matter of a steering angle sensor assembly for a vehicle steering gearbox including a gearbox housing and a pinion shaft protruding from the gearbox housing, the sensor assembly comprising a protective housing configured to be mounted to the gearbox housing, the protective housing includes, a case including a first opening through the case, and the first opening is configured such that the pinion shaft extends through the first opening when the protective housing is mounted to the gearbox housing; a cover including a second opening through the cover, and the second opening is configured to receive the pinion shaft when the protective housing is mounted to the gearbox housing, and a gasket sandwiched between the case and the cover, the case, the cover, and the gasket are bolted to each other such that the case, the cover and the gasket form an interior space; and a steering angle sensor secured in the interior space of the protective housing, and the steering angle sensor includes a mating spline configured to engage a spline on the pinion shaft such that the steering angle sensor detects rotational motion of the pinion shaft when the protective housing is mounted to the gearbox housing and the pinion shaft is received in the first and second openings.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        1/8/2022